Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 3-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 3, the prior art of record, specifically the prior art Rahim et al. (US 20190177895 A1) teaches handling garment fitting on browser by using template and wearing pattern. The prior art Peshek et al. (US 20180020752 A1) teaches handling garment by merging wearing pattern on selected garment template Additional prior arts Watts et al. (US 20170309075 A1, hereinafter Watts) teaches handling garment by merging wearing pattern on selected garment template and using different matching criteria when combining the matching images. However, none of the prior art cited alone or in combination provides motivation to teach providing user to rotate three dimensional preview of garment design image while combining the first contribution and second contribution to obtain a color value for a pixel at the pixel location for the second preview image. Therefore, applicant's argument is persuasive.
Regarding independent Claims 5, the prior art of record, specifically the prior art Rahim et al. (US 20190177895 A1) teaches handling garment fitting on browser by using template and wearing pattern. The prior art Peshek et al. (US 20180020752 A1) teaches handling garment by merging wearing pattern on selected garment template Additional prior arts Watts et al. (US 20170309075 A1, hereinafter Watts) teaches handling garment by merging wearing pattern on selected garment template and using different matching criteria when combining the matching images. However, none of the prior art cited alone or in combination provides motivation to teach generating an inverse image of the laser input file for generating a pattern mask while combining the first contribution and second contribution to obtain a color value for a pixel at the pixel location for the second preview image. Therefore, applicant's argument is persuasive.
Regarding independent Claims 7, the prior art of record, specifically the prior art Rahim et al. (US 20190177895 A1) teaches handling garment fitting on browser by using template and wearing pattern. The prior art Peshek et al. (US 20180020752 A1) teaches handling garment by merging wearing pattern on selected garment template Additional prior arts Watts et al. (US 20170309075 A1, hereinafter Watts) teaches handling garment by merging wearing pattern on selected garment template and using different matching criteria when combining the matching images. However, none of the prior art cited alone or in combination provides motivation to teach contribution include a percentage of the image of the selected garment template that passes to the merged image, and the contribution include percentage of the adjusted base image that passes to the merged image, and a sum of the first percentage and the percentage is 100 while combining the first contribution and second contribution to obtain a color value for a pixel at the pixel location for the second preview image. Therefore, applicant's argument is persuasive.
Regarding independent Claims 10, the prior art of record, specifically the prior art Rahim et al. (US 20190177895 A1) teaches handling garment fitting on browser by using template and wearing pattern. The prior art Peshek et al. (US 20180020752 A1) teaches handling garment by merging wearing pattern on selected garment template Additional prior arts Watts et al. (US 20170309075 A1, hereinafter Watts) teaches handling garment by merging wearing pattern on selected garment template and using different matching criteria when combining the matching images. However, none of the prior art cited alone or in combination provides motivation to teach combining the first contribution and second contribution to obtain a color value for a pixel at the pixel location for the second preview image by receiving the merged image to the Web browser, wherein the garment design tool shows the merged image as the second preview image the merged image is received at the Web browser over an end-to-end encrypted channel. Therefore, applicant's argument is persuasive.
Regarding independent Claims 12, the prior art of record, specifically the prior art Rahim et al. (US 20190177895 A1) teaches handling garment fitting on browser by using template and wearing pattern. The prior art Peshek et al. (US 20180020752 A1) teaches handling garment by merging wearing pattern on selected garment template Additional prior arts Watts et al. (US 20170309075 A1, hereinafter Watts) teaches handling garment by merging wearing pattern on selected garment template and using different matching criteria when combining the matching images. However, none of the prior art cited alone or in combination provides motivation to teach while combining the contributions to obtain a color value for a pixel at the pixel location for the preview image based on the laser input file and removing amount of the indigo ring-dyed cotton warp yam based on darker or lighter pixel locations of the finishing pattern. Therefore, applicant's argument is persuasive.
Regarding independent Claims 13, the prior art of record, specifically the prior art Rahim et al. (US 20190177895 A1) teaches handling garment fitting on browser by using template and wearing pattern. The prior art Peshek et al. (US 20180020752 A1) teaches handling garment by merging wearing pattern on selected garment template Additional prior arts Watts et al. (US 20170309075 A1, hereinafter Watts) teaches handling garment by merging wearing pattern on selected garment template and using different matching criteria when combining the matching images. However, none of the prior art cited alone or in combination provides motivation to teach limitation “a damage asset comprises a hole or emerging hole, create a damage asset with a hole or emerging hole and associating the first damage asset with a damage shape, based on the first damage shape, using a laser to create the first damage asset on a fabric, after a post laser wash of the fabric with first damage asset, capturing an image of the first damage asset on the fabric, and using the image of the first damage asset in the fourth preview image”. Therefore, applicant's argument is persuasive.
Regarding independent Claims 19, the prior art of record, specifically the prior art Rahim et al. (US 20190177895 A1) teaches handling garment fitting on browser by using template and wearing pattern. The prior art Peshek et al. (US 20180020752 A1) teaches handling garment by merging wearing pattern on selected garment template Additional prior arts Watts et al. (US 20170309075 A1, hereinafter Watts) teaches handling garment by merging wearing pattern on selected garment template and using different matching criteria when combining the matching images. However, none of the prior art cited alone or in combination provides motivation to teach the limitation “deconstructing a garment corresponding to a garment template; capturing images of the deconstructed pattern pieces; extracting shadow neutral digital pattern pieces; creating a shadow neutral texture; mapping the shadow neutral texture to a three-dimensional model of the garment as worn by a person; applying simulated light and shadowing to the three-dimensionally mapped shadow neutral texture; and using the three-dimensionally mapped shadow neutral texture as the three-dimensional preview image”. Therefore, applicant's argument is persuasive.
Regarding independent Claims 20, the prior art of record, specifically the prior art Rahim et al. (US 20190177895 A1) teaches handling garment fitting on browser by using template and wearing pattern. The prior art Peshek et al. (US 20180020752 A1) teaches handling garment by merging wearing pattern on selected garment template Additional prior arts Watts et al. (US 20170309075 A1, hereinafter Watts) teaches handling garment by merging wearing pattern on selected garment template and using different matching criteria when combining the matching images. However, none of the prior art cited alone or in combination provides motivation to teach limitation “providing a first laser file with a wear pattern for a first size and first style; automatically generating a plurality of laser files with the wear pattern for a plurality of sizes and styles, different from the first size and first style, wherein the automatically generating comprises scaling a first zone of the first laser file according to a first scaling factor; scaling a second zone of the first laser file according to a second scaling factor, different from the first scaling factor; and storing the first laser file with the scaled first zone and scaled second zone as a second laser file for a second size and first style; based on a laser input file associated with the selected wear pattern and the selected level of wear and a size as selected by the user, using the second laser input file with a laser to create a finishing pattern on an outer surface of the a target garment corresponding to the selected garment template and of the size selected by the user” while combining the first contribution and second contribution to obtain a color value for a pixel at the pixel location for the second preview image. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 4, 6, 8-9, 11, 14-18, 20-45, they are allowable due to their dependency to the independent Claims 3, 5, 7, 10, 12, 13, 19, 20 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190129604 A1	Laser Finishing Design Tool with Image Preview
US 20200048825 A1	Laser Finishing Design Tool
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619